Citation Nr: 1723132	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-44 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than November 13, 2007, for the grant of service connection for pseudofolliculitis barbae.

2. Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1979 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for a requested Board hearing in July 2015. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of service connection for residuals of a brain injury (which necessitated surgery) and for seizures, as secondary to the service-connected pseudofolliculitis barbae, has been raised by the Veteran's testimony at the March 2017 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the issues are referred to the AOJ for appropriate action in accordance with the regulations governing the filing of claims.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae is discussed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was separated from active military service in May 1980; he did not raise a claim of entitlement to service connection for pseudofolliculitis barbae within one year after his discharge from service.

2.  On November 13, 2007, the Veteran filed a claim for service connection for pseudofolliculitis barbae.

3. By a rating decision, dated April 2008, service connection for pseudofolliculitis barbae was granted, effective from November 13, 2007, the date of receipt of the Veteran's service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 2007, for a grant of service connection for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 
5107, 5110 (West 2014); 38 C.F.R. 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the Veteran's claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Relevant Law and Regulations

Unless specifically provided otherwise, the effective date for an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation, which provides that the effective date of an award of disability compensation based on an original claim will be the date of receipt of the claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400; see also 38 C.F.R. § 3.4 (b)(1) (2016) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred in or aggravated in the line of duty in active service).

The effective date for an award of direct service connection will the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The Veteran contends, in essence, that he had pseudofolliculitis barbae during service and was treated for the disease at VA after separation, and that service connection for pseudofolliculitis barbae should be effectuated back until the 1990s.  At the March 2017 Board hearing, the Veteran testified to the effect that he filed a claim for service connection for pseudofolliculitis barbea "in the 1990's, 2-5 or 30 years ago."  The Veteran also contends that there are VA records showing the same, and he requested that VA obtain these records.  Specifically, the Veteran is contending that an effective date earlier than November 13, 2007, for the grant of service connection for pseudofolliculitis barbae is warranted.

All things being considered and resolving all doubt in the Veterans' favor, the information of record does not contain any communication from the Veteran indicating his intent to file formal or informal claim for service connection for pseudofolliculitis barbae dated prior to November 13, 2007.

In this case, the Veteran filed a claim seeking entitlement to service connection for pseudofolliculitis barbae in November 2007, more than 25 years after his separation from active duty.  Service connection for pseudofolliculitis barbae was granted in an April 2008 rating decision, effective from November 13, 2007, the date of receipt of the claim.  In April 2008, the AOJ sent the Veteran notice of this decision and of his appellate rights.  An appeal, which challenged the November 2007 effective date assigned for the award of service connection for pseudofolliculitis barbae, was initiated with a May 2008 Notice of Disagreement.  In August 2008, a Statement of the Case was issued and the Veteran filed a substantive appeal, VA Form-9, in November 2009.  38 U.S.C.A. § 7105 (a), (b)(2), (c) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2016).

Although the evidence for record does not reveal the exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the November 2007 date assigned is the earliest effective date possible.  The reason for this is that, if entitlement arose prior to November 2007, then the date of the claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing the entitlement occurred after the selected date would not entitle the Veteran to an even earlier effective date.

Put another way, the controlling law and regulation regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The Board notes that, even if the Veteran's claim was received after the medical evidence demonstrates the Veteran's was experiencing skin problems related to pseudofolliculitis barbae, the effective date remains the date of the claim for which service connection was raised (November 13, 2007), which is the later date.

In reaching this conclusion, the Board emphasizes that an effective date of an award of service connection is not based on the earliest medical evidence (as contended by the Veteran), but rather on the date that the application upon which service connection was eventually awarded was filed with VA, i.e., the formal application of November 13, 2007, which demonstrated the Veteran's intent to file a claim for VA compensation benefits based on this discrete disability.  As previously indicated, the information of record reflects that the Veteran did not file a formal or informal application for service connection for pseudofolliculitis barbae prior to November 13, 2007, and that there is no evidence of any communication prior to November 13, 2007.

While the Veteran maintains that he is entitled to a grant of service connection for pseudofolliculitis barbae dating back to the 1990's, the governing statutory and regulatory criteria prohibit an effective date earlier than the date of receipt of the claim, in this case November 13, 2007, absent clear and unmistakable error.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105(a), 3.400(a)(1)(ii), (r).  Accordingly, the Board finds that an effective date earlier than November 13, 2007 is not warranted.

As there is not an approximate balance of evidence on the question of whether the assignment of an effective date earlier than November 13, 2007, is warranted, the "benefit-of-the-doubt rule," enumerated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than November 13, 2007, for the grant of service connection for pseudofolliculitis barbae is denied.


REMAND

The Veteran is service connected for pseudofolliculitis barbae, currently evaluated as 10 percent disabling.

The Veteran was afforded a VA examination in February 2012 that diagnosed him with pseudofolliculitis barbae.  The examination report indicated that the Veteran was treated with topical cream/near constant (non-corticosteroid) in the prior three months before the examination.  The examination report indicated that the Veteran had hyper-pigmented macules scattered all over the beard area.  There was no evidence of active rash or cellulitis.  The Veteran has a keloid scar of about 1 and a half cm long and 0.3 cm wide, soft, and is seen across the left side of the neck from excision of the ruptured intradermal cyst.  The Veteran claimed that the keloid was tender to touch.  The examiner opined that there was no objective evidence of tenderness noted during the examination.  The clinical evidence indicates that the Veteran's total body area involved was approximately 5 percent.  The exposed body surface area involved was 10 percent.

The examiner viewed color pictures taken of the affected areas in March 2008. According to the examiner, "the Veteran's current skin rash in relation to pseudofolliculitis barbea was much better during the February 2012 examination when compared with the March 2008 pictures." The examiner also noted that the Veteran's skin condition impacts his ability to work. The Veteran revealed that he is not able to shave.  
The Veteran testified during the March 2017 Board hearing that he "has bumps, large bumps, swelling up of [his] face with keloids on one side of [his] face, underneath [his] neck and it cuts of [his] breathing and . . . circulation."  See Hearing Transcript at 3.  The Veteran further testified that the service-connected pseudofolliculitis barbae "cause[d] scarring to his skin" and "causes [him] constant pain." Id at 5, 6.  The Veteran testified that he "can't shave at all" and is "having problems breathing." Id at 6.  The Veteran testified that he is unemployable due to his service-connected pseudofolliculitis barbae and that he "gave up his job in 1998-2001," because he "used to wear a shirt and tie" and "had to be clean shaven for the position."  To the extent that the Veteran has asserted a worsening of his skin condition since his last examination in February 2012, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of any treatment for any health care providers, including VA, who may possess additional records pertinent to his claim for a disability rating in excess of 10 percent for pseudofolliculitis barbae. After obtaining any necessary consent forms for the release of the Veteran's private medical records, the AOJ should obtain, and associate with the claims folder, all records noted by the Veteran that are not currently on file.

2.  The Veteran should be afforded a VA dermatological examination by a specialist, if available, to determine the nature and extent of any pseudofolliculitis barbae found to be present. It is imperative that the claims folder, containing all evidence relevant to the case (including a copy of this REMAND), be provided to the VA examiner who is designated to examine the Veteran, so that the examiner can review the Veteran's pertinent medical history and circumstances.  The examiner should state the current severity of the Veteran's pseudofolliculitis barbae.  The rationale for all opinions expressed should be explained.

Based on the examination of the Veteran and review of the record, the examiner should fully describe the effects of the Veteran's pseudofolliculitis barbae on his activities of daily living, including employment, in particular the examiner should describe what types of activities would be limited because of the service-connected pseudofolliculitis barbae and what type of activities would not be limited if any, and whether any limitation on activities is likely to be permanent.


The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe the area(s) of the body affected by the service-connected pseudofolliculitis barbae.  In doing so, the examiner should identify the, in percentage, amount of the entire body exposed and the amount of the exposed areas affected by the service-connected pseudofolloculitis barbae.

Complete, clearly stated rationale for the conclusion reached must be provided.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim for an initial rating in excess of 10 percent for pseudofolliculitis barbae.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  They should be allowed an appropriate period of time for response.  The case should be returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


